DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 1) Paragraph [0004] should be deleted, since the claims should not be referred to as a means to properly disclose the invention, since claim number and content changes throughout prosecution of an application; and 2) In paragraph [0059], line 2, “outlet opening 44” should be replaced by --outlet opening 30--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation from 5º to 15 º, and the claim also recites, in particular between 5º and 10 º which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  
In the present instance, claim 13 recites the broad recitation from two to four times, and the claim also recites, in particular three times which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
In the present instance, claim 16 recites the broad recitation from 0.5 to 5, and the claim also recites, in particular between 1 and 2, in particular 1.4, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
In the present instance, claim 17 recites the broad recitation from 1 to 3, and the claim also recites, in particular between 1.5 and 1.7, in particular 1.6, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
In the present instance, claim 18 recites the broad recitation from 1.5 to 15, and the claim also recites, in particular between 4 and 6, in particular 4.7, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim. 
In the present instance, claim 19 recites the broad recitation from 0.25 to 2.5, and the claim also recites, in particular between 0.5 and 1, in particular 0.76, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 14, 15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alahyari.
Alahyari (Fig. 3; paragraph [0026]) discloses an injection nozzle for drawing in a fluid suction medium (at 112) by means of a fluid propellant (103) which is under excess pressure and for spraying an admixture (120) of the suction medium and the propellant (claims 1 and 21).  The device includes a nozzle housing having a jet nozzle (240) which opens in the injection chamber for producing a propellant jet, and having a fluid suction opening (230) which opens in an annular channel (302) which has a flow connection to the injection chamber, the flow connection being formed by means of an annular gap (300)(claim 2).  The fluid suction opening opens in the annular channel upstream of the outlet opening (280) of the jet nozzle (claim 3), wherein the flow connection from the annular channel to the injection chamber opens in the injection chamber at the height of the outlet opening of the jet nozzle (claim 4).  Thee annular channel is delimited on at least one side by a jet nozzle housing of the jet nozzle (claim 5), the outlet opening of the jet nozzle opens in a portion of the injection chamber which tapers in a conical manner in the flow direction (claim 14).  The injection chamber includes a cylindrical portion (292) upstream and adjoining a first conical portion (244) (claim 15).  The injection nozzle also includes the dimensional ratios of elements as set forth by instant claims 17 and 19 (see Fig. 3 of Alahyari).  The annular channel opens into the injection chamber at point where both bounding walls are tapered conically (claim 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Alahyari taken together with Buck et al ‘022.
Alahyari (Fig. 3; paragraph [0026]) as applied above substantially discloses applicant’s invention as recited by instant claims 10-13, 15, 17, and 19, except for the double conical portions downstream of the jet nozzle opening of claim 10, the particular angulation of the conical portions of claims 11 and 12, and the length ratio of the conical portions of claim 13.
Buck et al ‘022 (Figs. 1 and 6) disclose the first and second conical portions of the injection chamber of an injection nozzle (claim 10), having the dimensional characteristics of the conical portions as set forth by instant claims 11-13 (see Fig. 6 of Buck et al ‘022).  It would have been obvious for an artisan at the time of the filing of the application, to provide the injection chamber of Alahyari with first and second conical portions having the specific dimensional characteristics of instant claims 11-13, in view of Buck et al ‘022, since such would provide a nozzle capable of delivering a desired spray pattern.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alahyari taken together with Nishijima et al.
Alahyari (Fig. 3; paragraph [0026]) as applied above substantially discloses applicant’s invention as recited by instant claim 16, except for the relationship between the diameter of the cylindrical portion and the length of the tapered portion of the nozzle between the nozzle outlet opening and the cylindrical portion.
Nishijima et al disclose an injection nozzle (see Fig. 2) having the relationship between the diameter of the cylindrical portion and the length of the tapered portion of the nozzle between the nozzle outlet opening and the cylindrical portion, as set forth by instant claim 16.  It would have been obvious for an artisan at the time of the filing of the application, to modify the relationship between the cylindrical portion and the tapered portion of the injection chamber in the region of the nozzle outlet as taught by Alahyari, to have the specifics of instant claim 16, since such would provide the desired product stream in a convenient manner.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-30-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776